Order entered April 4, 2019




                                              In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-19-00214-CV

                              SAN SABA PECAN, LP, Appellant

                                                V.

                   GIVE AND GO PREPARED FOODS CORP, Appellee

                      On Appeal from the 101st Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. C-17-13535

                                            ORDER
       Before the Court is appellant’s March 29, 2019 unopposed motion for leave to file an

amended brief, which is attached. We GRANT the motion, STRIKE the brief filed March 22,

2019, and ORDER appellant to file the amended brief no later than April 8, 2019.

       Appellee shall file its brief within twenty days of the filing of appellant’s amended brief.

                                                       /s/   ERIN A. NOWELL
                                                             JUSTICE